Citation Nr: 1129473	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-35 404	)	DATE
	)


On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left shoulder tendonitis.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claims folders was subsequently transferred to the Togus RO.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 2000 to December 2004.

2.	On May 5, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
N. Rippel
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


